Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment after Non-final office action filed on February 8, 2021 is acknowledged. Claims 1-19 are pending in this application.

Restriction
2.	Applicant elected without traverse of Group 1 (claims 1-15) in the reply filed on September 27, 2020. Restriction was deemed to be proper and was made FINAL in the previous office action. Claims 16-19 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. A search was conducted on a peptide consisting of SEQ ID NO: 2. This appears to be free of prior art. Claims 2-7 and 9-14, withdrawn from consideration as being drawn to nonelected species, are hereby rejoined. Claims 1-15 are examined on the merits in this office action.
This application contains claims 16-19, drawn to an invention nonelected without traverse in the paper of 1/3/2013. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01. 




Withdrawn Objections and Rejections
3.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
4.	Objection to the drawings is hereby withdrawn in view of Applicant’s filing replacement sheets on February 8, 2021.
5.	Rejection of claims 1 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Anderberg et al (US 2013/0316370), is hereby withdrawn in view of Applicant’s amendment to the claims.
6.	Rejection of claims 1, 8 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al (US 2011/0171312), is hereby withdrawn in view of Applicant’s amendment to the claims.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


New Rejections
35 U.S.C. 112(d)
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 2-7 and 9-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
9.	Instant claim 1 has been amended to recite, “A peptide for regulating fat metabolism, wherein the peptide is consisted of an amino acid sequence of YLYQWLGAPVPYPDPLEP (SEQ ID NO: 2)”. Dependent claim 2 (for example) recites, “The peptide according to claim 1, wherein the amino acid substitution and amino acid deletion of the sequence defined in (a) comprises at least one of:…” Claim 1 recites sequence consisting of SEQ ID NO: 2. Therefore, dependent claims 2-7 are broader than instant claim 1. Therefore, claims 2-7 do not further limit instant claim 1.
10.	Instant claim 8 has been amended to recite, “A pharmaceutical composition for regulating fat metabolism, consisted of an amino acid sequence of YLYQWLGAPVPYPDPLEP (SEQ ID NO: 2)”. Dependent claim 9 (for example) recites, “The pharmaceutical composition according to claim 8, wherein the amino acid substitution and amino acid deletion of the sequence defined in (a) comprises at least one of…” Claim 8 recites sequence consisting of SEQ ID NO: 2. Therefore, dependent 

35 U.S.C. 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 2 and 9 recite the limitation "the amino acid substitution and amino acid deletion of the sequence defined in (a)" in the claims.  There is insufficient antecedent basis for this limitation in the claim.
13.	Independent claim 1 recites, “A peptide for regulating fat metabolism, wherein the peptide is consisted of an amino acid sequence of YLYQWLGAPVPYPDPLEP (SEQ ID NO: 2).” Dependent claim 2 recites “The peptide according to claim 1, wherein the amino acid substitution and amino acid deletion of the sequence defined in (a)…” Instant claim 1 only allows for the peptide consisting of SEQ ID NO: 2, and there is no recitation of “the amino acid substitution and amino acid deletion of the sequence defined in (a)”. Therefore, there is lack of antecedent basis for claim 2.
14.	Independent claim 8 recites, “A pharmaceutical composition for regulating fat metabolism consisted of an amino acid sequence of YLYQWLGAPVPYPDPLEP (SEQ ID NO: 2).” Dependent claim 9 recites “The pharmaceutical composition according to claim 8, wherein the amino acid substitution and amino acid deletion of the sequence defined in (a)…” Instant claim 8 only allows for the peptide consisting of SEQ ID NO: 2, 


CONCLUSION
Claims 1, 8 and 15 are allowable.
Claims 2-7 and 9-14 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654